DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application discloses and claims only subject matter disclosed in prior application no 16/645,598, filed 03/09/2020, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application constitutes a continuation.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/09/2021, 02/10/2022, and 05/09/2022 were considered by the examiner.

Drawings
The drawings were received on 11/09/2021.  These drawings are acceptable.

Claim Interpretation
Claim 35 is limited to non-transitory machine-storage mediums per paragraph [0037] of the specification.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 16-19, 30-33 and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-5, 7-10, and 12 of U.S. Patent No. 11,184,652 B2.

Instant Application No. 17/454,169
Claim 16
U.S. Patent 11,184,652 B2
Claim 2
A method comprising:
	A method comprising:
- 
 causing playback, by a digital receiver, of a first piece of content at a first bitrate, the first bitrate being a bitrate adapted for playback of the first piece of content;
receiving, by a digital receiver, a selection of a new piece of content for playback during playback of a first piece of content; 
 receiving, by the digital receiver, a selection of a new piece of content for playback during the playback of the first piece of content;
 in response to the receiving of the selection, transitioning from playback of the first piece of content to the new piece of content; 
in response to the receiving of the selection, transitioning from ongoing playback of the first piece of content to the new piece of content by initiating playback of the new piece of content using the first bitrate used for playback of the first piece of content;
determining whether the new piece of content is of a same content type as the first piece of content; and 
determining whether the new piece of content is of a same content type as the first piece of content; and 
 based on the new piece of content being the same content type as the first piece of content, determining whether to preserve at least a portion of a playback pipeline used to play back the first piece of content, the preserving of at least the portion of the playback pipeline comprising preserving one or more of a source element, a demultiplexer, an audio decoder, or a video decoder.   
 based on the new piece of content being the same content type as the first piece of content, determining whether to preserve at least a portion of a playback pipeline used to play back the first piece of content, the preserving of at least the portion of the playback pipeline comprising preserving one or more of a source element, a demultiplexer, an audio decoder, or a video decoder.
- 
during playback of the new piece of content using the first bitrate, detecting whether the new piece of content can maintain playback at the first bitrate; and in response to the detecting that the new piece of content cannot continue playback at the first bitrate, adjusting the first bitrate.   


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of the instant application differs from claim 2 of the issued patent in that the instant application is broader in scope and therefore the entire scope of the reference claim falls within the scope of the examined claim.
In regards to claims 17-19 of the instant application, these claims are rejected as being unpatentable over corresponding equivalent claims 3-5 of the US Patent.

Regarding system claims 30-33, the double patenting analysis applied to method claims 16-19 above can be applied to the system language of claims 30-33 with respect to claims 7-10 of the issued patent.
 
Regarding computer readable medium claim 35, the double patenting analysis applied to method claim 16 above can be applied to the computer readable medium language of claim 35 with respect to claim 12 of the issued patent.

Claims 20-23, 25, 26, 28, 29, and 34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 11,184,652 B2 in view of Shintani et al. US 2017/0244924 A1, hereafter Shintani.

Regarding claim 20, although the claims at issue are not identical, they are not patentably distinct from each other because claim 20 of the instant application differs from claim 2 of the issued patent in that the instant application includes the detecting the codec information for the new piece of content comprises examining prefetched metadata for the new piece of content.  However, this is well known in the art as disclosed by Shintani, which is in the same field of endeavor (determining that in indication of the one or more codecs mode associated with the channel is not stored in the table, the reception apparatus 100 may extract, or otherwise determine, the one or more codec modes from the metadata) [0042].  Therefore it would have been obvious to use prefetched metadata, as disclosed by Shintani, the motivation being reduce a delay in switching content [0041].

Instant Application No. 17/454,169
Claim 21
U.S. Patent 11,184,652 B2
Claim 1
A method comprising:
	A method comprising:
- 
 causing playback, by a digital receiver, of a first piece of content at a first bitrate, the first bitrate being a bitrate adapted for playback of the first piece of content;
receiving, by a digital receiver, a selection of a new piece of content for playback during playback of a first piece of content; 
 receiving, by the digital receiver, a selection of a new piece of content for playback during the playback of the first piece of content;
 in response to the receiving of the selection, transitioning from playback of the first piece of content to the new piece of content; 
in response to the receiving of the selection, transitioning from ongoing playback of the first piece of content to the new piece of content…
determining whether the new piece of content is of a same content type as the first piece of content; and 
-
 based on the new piece of content being the same content type as the first piece of content, determining whether to preserve at least a portion of a playback pipeline used to play back the first piece of content, the preserving of at least the portion of the playback pipeline comprising preserving one or more of a source element, a demultiplexer, an audio decoder, or a video decoder;   
 
- 
during playback of the new piece of content using the first bitrate, detecting whether the new piece of content can maintain playback at the first bitrate; and in response to the detecting that the new piece of content cannot continue playback at the first bitrate, adjusting the first bitrate.   
wherein: the transitioning from playback of the first piece of content to the new piece of content comprises initiating playback of the new piece of content using a bitrate used for the playback of the first piece of content; and the determining whether to preserve occurs during playback of the new piece of content using the bitrate.
…by initiating playback of the new piece of content using the first bitrate used for playback of the first piece of content;


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of the instant application differs from claim 1 of the issued patent in that the instant application includes determining whether the new piece of content is of a same content type as the first piece of content; and  based on the new piece of content being the same content type as the first piece of content, determining whether to preserve at least a portion of a playback pipeline used to play back the first piece of content, the preserving of at least the portion of the playback pipeline comprising preserving one or more of a source element, a demultiplexer, an audio decoder, or a video decoder.  However, this is well known in the art as disclosed by Shintani, which is in the same field of endeavor (at step S202, the reception apparatus 100 determines one or more codec modes for processing the content provided by the service on that channel.  The one or more codec modes may be signaled in metadata received with the service; at step S204, a table is generated or updates based on the one or more codec modes determined in step S202.  The table stores an indication of the one or more codes modes…in association with the service for future reference…the table may be linked to the broadcasting programs available for each service or channel and their associated one or more codec modes…thus the reception apparatus 100 is able to reduce a delay in switching to content provided by a service or channel in the future by beginning to configure itself to process that service’s or channel’s content as soon as the service or channel is selected…in certain embodiments, the table is organized based on the codec mode information) [0040; 0041].  Therefore it would have been obvious to use the generated and updated codec table, as disclosed by Shintani, the motivation being reduce a delay in switching content [0041].

Instant Application No. 17/454,169
Claim 22
U.S. Patent 11,184,652 B2
Claim 1
A method comprising:
	A method comprising:
- 
 causing playback, by a digital receiver, of a first piece of content at a first bitrate, the first bitrate being a bitrate adapted for playback of the first piece of content;
receiving, by a digital receiver, a selection of a new piece of content for playback during playback of a first piece of content; 
 receiving, by the digital receiver, a selection of a new piece of content for playback during the playback of the first piece of content;
 in response to the receiving of the selection, transitioning from playback of the first piece of content to the new piece of content; 
in response to the receiving of the selection, transitioning from ongoing playback of the first piece of content to the new piece of content…
determining whether the new piece of content is of a same content type as the first piece of content; and 
-
 based on the new piece of content being the same content type as the first piece of content, determining whether to preserve at least a portion of a playback pipeline used to play back the first piece of content, the preserving of at least the portion of the playback pipeline comprising preserving one or more of a source element, a demultiplexer, an audio decoder, or a video decoder;   
 
further comprising: during playback of the new piece of content using the bitrate, detecting whether the new piece of content can maintain playback at the bitrate; and in response to the detecting that the new piece of content cannot continue playback at the bitrate, adjusting the bitrate. 
during playback of the new piece of content using the first bitrate, detecting whether the new piece of content can maintain playback at the first bitrate; and in response to the detecting that the new piece of content cannot continue playback at the first bitrate, adjusting the first bitrate.   
wherein: the transitioning from playback of the first piece of content to the new piece of content comprises initiating playback of the new piece of content using a bitrate used for the playback of the first piece of content; and the determining whether to preserve occurs during playback of the new piece of content using the bitrate.
…by initiating playback of the new piece of content using the first bitrate used for playback of the first piece of content;


Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of the instant application differs from claim 1 of the issued patent in that the instant application includes determining whether the new piece of content is of a same content type as the first piece of content; and  based on the new piece of content being the same content type as the first piece of content, determining whether to preserve at least a portion of a playback pipeline used to play back the first piece of content, the preserving of at least the portion of the playback pipeline comprising preserving one or more of a source element, a demultiplexer, an audio decoder, or a video decoder.  However, this is well known in the art as disclosed by Shintani, which is in the same field of endeavor (at step S202, the reception apparatus 100 determines one or more codec modes for processing the content provided by the service on that channel.  The one or more codec modes may be signaled in metadata received with the service; at step S204, a table is generated or updates based on the one or more codec modes determined in step S202.  The table stores an indication of the one or more codes modes…in association with the service for future reference…the table may be linked to the broadcasting programs available for each service or channel and their associated one or more codec modes…thus the reception apparatus 100 is able to reduce a delay in switching to content provided by a service or channel in the future by beginning to configure itself to process that service’s or channel’s content as soon as the service or channel is selected…in certain embodiments, the table is organized based on the codec mode information) [0040; 0041].  Therefore it would have been obvious to use the generated and updated codec table, as disclosed by Shintani, the motivation being reduce a delay in switching content [0041].

Regarding claim 23, although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of the instant application differs from claim 2 of the issued patent in that the instant application includes based on the first piece of content and the new piece of content not being the same content type, deconstructing the playback pipeline by releasing the source element, the demultiplexer, the audio decoder, and the video decoder; and creating a new playback pipeline by acquiring other resources that are applicable to a content type of the new piece of content.  However, this is well known in the art as disclosed by Shintani, which is in the same field of endeavor (determining that in indication of the one or more codecs mode associated with the channel is not stored in the table, the reception apparatus 100 may extract, or otherwise determine, the one or more codec modes from the metadata) [0042].  Therefore it would have been obvious to use the codec table, as disclosed by Shintani, the motivation being reduce a delay in switching content [0041].

Regarding claim 25, although the claims at issue are not identical, they are not patentably distinct from each other because claim 25 of the instant application differs from claim 2 of the issued patent in that the instant application includes the receiving the selection, transitioning to the new piece of content, determining whether the new piece of content is of a same content type as the first piece of content, and determining whether to preserve is performed by a player.  However, this is well known in the art as disclosed by Shintani, which is in the same field of endeavor (determining that in indication of the one or more codecs mode associated with the channel is not stored in the table, the reception apparatus 100 may extract, or otherwise determine, the one or more codec modes from the metadata) [0042].  Therefore it would have been obvious to use the codec table, as disclosed by Shintani, the motivation being reduce a delay in switching content [0041].

Regarding claim 26, although the claims at issue are not identical, they are not patentably distinct from each other because claim 26 of the instant application differs from claim 2 of the issued patent in that the instant application includes based on the first piece of content and the new piece of content not being the same content type, releasing the source element; and creating a new playback pipeline by acquiring a different source element that is applicable to a content type of the new piece of content.  However, this is well known in the art as disclosed by Shintani, which is in the same field of endeavor (determining that in indication of the one or more codecs mode associated with the channel is not stored in the table, the reception apparatus 100 may extract, or otherwise determine, the one or more codec modes from the metadata) [0042].  Therefore it would have been obvious to use the codec table, as disclosed by Shintani, the motivation being reduce a delay in switching content [0041].

Regarding claim 28, although the claims at issue are not identical, they are not patentably distinct from each other because claim 28 of the instant application differs from claim 2 of the issued patent in that the instant application includes based on the first piece of content and the new piece of content not being the same content type, releasing the audio decoder; and creating a new playback pipeline by acquiring a different audio decoder that is applicable to a content type of the new piece of content.  However, this is well known in the art as disclosed by Shintani, which is in the same field of endeavor (determining that in indication of the one or more codecs mode associated with the channel is not stored in the table, the reception apparatus 100 may extract, or otherwise determine, the one or more codec modes from the metadata) [0042].  Therefore it would have been obvious to use the codec table, as disclosed by Shintani, the motivation being reduce a delay in switching content [0041].

Regarding claim 29, although the claims at issue are not identical, they are not patentably distinct from each other because claim 29 of the instant application differs from claim 2 of the issued patent in that the instant application includes based on the first piece of content and the new piece of content not being the same content type, releasing the video decoder; and creating a new playback pipeline by acquiring a different video decoder that is applicable to a content type of the new piece of content.  However, this is well known in the art as disclosed by Shintani, which is in the same field of endeavor (determining that in indication of the one or more codecs mode associated with the channel is not stored in the table, the reception apparatus 100 may extract, or otherwise determine, the one or more codec modes from the metadata) [0042].  Therefore it would have been obvious to use prefetched metadata, as disclosed by Shintani, the motivation being reduce a delay in switching content [0041].

Regarding system claims 34, the double patenting analysis applied to method claims 23 above can be applied to the system language of claim 34.

Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,184,652 B2 in view of Srinivasan et al. US 2018/0241796 A1, hereafter Srinivasan.

Regarding claim 24, although the claims at issue are not identical, they are not patentably distinct from each other because claim 24 of the instant application differs from claim 2 of the issued patent in that the instant application includes wherein content types include HTTP Live Streaming (HLS) format and Dynamic Adaptive Streaming over HTTP (DASH) format.  However, this is well known in the art as disclosed by Srinivasan, which is in the same field of endeavor (the segments can be packaged in container files formatted in accordance with the requirements of the standards such as MPEG DASH or HLS) [0004].  Therefore it would have been obvious to use the known formats, as disclosed by Srinivasan, the motivation being publishing to a HTTP server for distribution [0004].

Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,184,652 B2 in view of Sundy et al. US 2012/0099022 A1, hereafter Sundy.

Regarding claim 24, although the claims at issue are not identical, they are not patentably distinct from each other because claim 27 of the instant application differs from claim 2 of the issued patent in that the instant application includes disclose based on the first piece of content and the new piece of content not being the same content type, releasing the demultiplexer; and creating a new playback pipeline by acquiring a different demultiplexer that is applicable to a content type of the new piece of content.  However, this is well known in the art as disclosed by Sundy, which is in the same field of endeavor (the playback broadcast content and the substitute advertisement 14 may use different multiplexers) [0080].  Therefore it would have been obvious to use the known formats, as disclosed by Sundy, the motivation being seamless splicing of video and or audio streams in a decoder [0002].

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 16-20, 23, 25, 26, and 28-35 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Shintani et al. US 2017/0244924 A1, hereafter Shintani.

Regarding claim 16, Shintani discloses a method (methodologies and apparatus for reducing delays when receiving, processing, or switching content) [title] comprising:
receiving, by a digital receiver (reception apparatus 100) [FIG. 2], a selection of a new piece of content for playback during playback of a first piece of content (when a user is surfing channels (e.g., by issuing channel up and/or channel down commands)) [0040; 0044];
in response to the receiving of the selection, transitioning from playback of the first piece of content to the new piece of content (the reception apparatus 100 begins receiving a selected service, for example by tuning to a channel to receive a broadcast signal (or data stream) carrying the service.  For example, the reception apparatus 100 tunes to the channel in response to a user channel selection) [0040];
determining whether the new piece of content is of a same content type as the first piece of content (at step S202, the reception apparatus 100 determines one or more codec modes for processing the content provided by the service on that channel.  The one or more codec modes may be signaled in metadata received with the service) [0040]; and 
based on the new piece of content being the same content type as the first piece of content, determining whether to preserve at least a portion of a playback pipeline used to play back the first piece of content, the preserving of at least the portion of the playback pipeline comprising preserving one or more of a source element, a demultiplexer, an audio decoder, or a video decoder (at step S204, a table is generated or updates based on the one or more codec modes determined in step S202.  The table stores an indication of the one or more codes modes…in association with the service for future reference…the table may be linked to the broadcasting programs available for each service or channel and their associated one or more codec modes…thus the reception apparatus 100 is able to reduce a delay in switching to content provided by a service or channel in the future by beginning to configure itself to process that service’s or channel’s content as soon as the service or channel is selected…in certain embodiments, the table is organized based on the codec mode information) [0041].

Regarding claim 17, Shintani addresses all of the features with respect to claim 16 as outlined above.
Shintani further discloses wherein the determining whether to preserve comprises: detecting codec information for the new piece of content (at step S202, the reception apparatus 100 determines one or more codec modes for processing the content provided by the service on that channel.  The one or more codec modes may be signaled in metadata received with the service) [0040], the codec information indicating types of decoders needed for the new piece of content (metadata may identify the one or more encoding formats (e.g., audio and/video encoding formats)) [0040]; and determining whether the audio decoder and the video decoder in the playback pipeline are of the types indicated by the codec information (in certain embodiments, the table is organized based on the codec information…services or channels that use the same codec mode(s) are grouped together…the reloading of different audio and/or video codecs is minimized) [0044].

Regarding claim 18, Shintani addresses all of the features with respect to claim 17 as outlined above.
Shintani further discloses comprising preserving the entire playback pipeline in response to the audio decoder and the video decoder in the playback pipeline being the types indicated by the codec information (in certain embodiments, the table is organized based on the codec information…services or channels that use the same codec mode(s) are grouped together…the reloading of different audio and/or video codecs is minimized) [0044].
Examiner notes “entire playback pipeline” is not defined by the claims and therefore has been interpreted as an audio and video decoder.

Regarding claim 19, Shintani addresses all of the features with respect to claim 17 as outlined above.
Shintani further discloses releasing the audio decoder and the video decoder in the playback pipeline in response to the audio decoder and the video decoder in the playback pipeline being different than the types indicated by the codec information; and obtaining a new audio decoder and a new video decoder based on the codec information (the reception apparatus support a plurality of modes in order to process content encoded in different formats; determining that in indication of the one or more codecs mode associated with the channel is not stored in the table, the reception apparatus 100 may extract, or otherwise determine, the one or more codec modes from the metadata; in certain embodiments, the table is organized based on the codec information…services or channels that use the same codec mode(s) are grouped together…the reloading of different audio and/or video codecs is minimized) [0025; 0042; 0044].

Regarding claim 20, Shintani addresses all of the features with respect to claim 17 as outlined above.
Shintani further discloses wherein the detecting the codec information for the new piece of content comprises examining prefetched metadata for the new piece of content (determining that in indication of the one or more codecs mode associated with the channel is not stored in the table, the reception apparatus 100 may extract, or otherwise determine, the one or more codec modes from the metadata) [0042].

Regarding claim 23, Shintani addresses all of the features with respect to claim 16 as outlined above.
Shintani further discloses based on the first piece of content and the new piece of content not being the same content type, deconstructing the playback pipeline by releasing the source element, the demultiplexer, the audio decoder, and the video decoder; and creating a new playback pipeline by acquiring other resources that are applicable to a content type of the new piece of content (determining that in indication of the one or more codecs mode associated with the channel is not stored in the table, the reception apparatus 100 may extract, or otherwise determine, the one or more codec modes from the metadata) [0042].

Regarding claim 25, Shintani addresses all of the features with respect to claim 16 as outlined above.
Shintani further discloses wherein the receiving the selection, transitioning to the new piece of content, determining whether the new piece of content is of a same content type as the first piece of content, and determining whether to preserve is performed by a player (determining that in indication of the one or more codecs mode associated with the channel is not stored in the table, the reception apparatus 100 may extract, or otherwise determine, the one or more codec modes from the metadata) [0042].

Regarding claim 26, Shintani addresses all of the features with respect to claim 16 as outlined above.
Shintani further discloses based on the first piece of content and the new piece of content not being the same content type, releasing the source element; and creating a new playback pipeline by acquiring a different source element that is applicable to a content type of the new piece of content (determining that in indication of the one or more codecs mode associated with the channel is not stored in the table, the reception apparatus 100 may extract, or otherwise determine, the one or more codec modes from the metadata) [0042].

Regarding claim 28, Shintani addresses all of the features with respect to claim 16 as outlined above.
Shintani further discloses based on the first piece of content and the new piece of content not being the same content type, releasing the audio decoder; and creating a new playback pipeline by acquiring a different audio decoder that is applicable to a content type of the new piece of content (determining that in indication of the one or more codecs mode associated with the channel is not stored in the table, the reception apparatus 100 may extract, or otherwise determine, the one or more codec modes from the metadata) [0042].

Regarding claim 29, Shintani addresses all of the features with respect to claim 16 as outlined above.
Shintani further discloses based on the first piece of content and the new piece of content not being the same content type, releasing the video decoder; and creating a new playback pipeline by acquiring a different video decoder that is applicable to a content type of the new piece of content (determining that in indication of the one or more codecs mode associated with the channel is not stored in the table, the reception apparatus 100 may extract, or otherwise determine, the one or more codec modes from the metadata) [0042].

Claims 30-34 are drawn to a system adapted to implement the method in claims 16-19 and 23, and are therefore rejected in the same manner as above.  However, the claims also recite one or more hardware processors and a storage device storing instructions, which Shintani also (one processor, such as CPU 738, which is coupled to a working memory 740) [0053].

Regarding claim 35, computer readable medium claim 35 is drawn to the instructions corresponding to the method of claim 16.  Therefore, computer readable medium claim 35 corresponds to method claim 16 and is rejected for the same reasons of unpatentability as used above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani in view of Orr US 2011/0296047 A1, hereafter Orr.

Regarding claim 21, Shintani addresses all of the features with respect to claim 16 as outlined above.
However, Shintani fails to explicitly disclose the transitioning from playback of the first piece of content to the new piece of content comprises initiating playback of the new piece of content using a bitrate used for the playback of the first piece of content; and the determining whether to preserve occurs during playback of the new piece of content using the bitrate.
Orr, in an analogous environment, discloses the transitioning from playback of the first piece of content to the new piece of content comprises initiating playback of the new piece of content using a bitrate used for the playback of the first piece of content; and the determining whether to preserve occurs during playback of the new piece of content using the bitrate (turning the media application on for playback at pre-described audio characteristics; the buffer portion may be pre-loaded in the time interval between the time period and the end time of the first media file; at block 425 the application can initiate playback of the second media file following termination of the first media file…a seamless transition may be provided for playback wherein data from the second file is played immediately following the first media file without a delay…; Initiating playback of the second media file at block 425 may be based on the media player application that is already on; conversion of media files to a standard file format by the application, media files may be converted to a single audio format, such as 16bit data at 44.1 kHz stereo by the media player application) [0033; 0036; 0037; 0039].
Shintani and Orr are analogous because they are both related to video streaming.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the bitrate determination, as disclosed by Orr, with the invention disclosed by Shintani, the motivation being seamless playback [0001].

Regarding claim 22, Shintani and Orr address all of the features with respect to claim 21 as outlined above.
Shintani further discloses during playback of the new piece of content using the bitrate, detecting whether the new piece of content can maintain playback at the bitrate; and in response to the detecting that the new piece of content cannot continue playback at the bitrate, adjusting the bitrate (metadata requirements may specify HDR…or SDR…or different audio codecs ;even when the indication of the one or more codec modes is stored, the reception apparatus 100 processes the metadata to confirm whether the stored information is accurate either during or before the reception apparatus 100 configures itself based on the previously indicated one or more codec modes…loads one or more codes) [0022; 0042].

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani in view of Srinivasan et al. US 2018/0241796 A1, hereafter Srinivasan.

Regarding claim 24, Shintani addresses all of the features with respect to claim 16 as outlined above.
However, Shintani fails to explicitly disclose wherein content types include HTTP Live Streaming (HLS) format and Dynamic Adaptive Streaming over HTTP (DASH) format.
Srinivasan, in an analogous environment, discloses content types include HTTP Live Streaming (HLS) format and Dynamic Adaptive Streaming over HTTP (DASH) format (the segments can be packaged in container files formatted in accordance with the requirements of the standards such as MPEG DASH or HLS) [0004].
Shintani and Srinivasan are analogous because they are both related to video streaming.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the HLS and DASH formats, as disclosed by Srinivasan, with the invention disclosed by Shintani, the motivation being publishing to a HTTP server for distribution [0004].

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Shintani in view of Sundy et al. US 2012/0099022 A1, hereafter Sundy.

Regarding claim 27, Shintani addresses all of the features with respect to claim 16 as outlined above.
However, Shintani fails to explicitly disclose based on the first piece of content and the new piece of content not being the same content type, releasing the demultiplexer; and creating a new playback pipeline by acquiring a different demultiplexer that is applicable to a content type of the new piece of content.
Sundy, in an analogous environment, discloses based on the first piece of content and the new piece of content not being the same content type, releasing the demultiplexer; and creating a new playback pipeline by acquiring a different demultiplexer that is applicable to a content type of the new piece of content (the playback broadcast content and the substitute advertisement 14 may use different multiplexers) [0080].
Shintani and Sundy are analogous because they are both related to video streaming.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use different multiplexers for different content type, as disclosed by Sundy, with the invention disclosed by Shintani, the motivation being seamless splicing of video and or audio streams in a decoder [0002].

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mayrand US 2020/0099605 A1 discloses a streaming network adapted to content selection
Hatch US 9,244,678 B1 discloses managing different content versions

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFAN GADOMSKI whose telephone number is (571)270-5701. The examiner can normally be reached Monday - Friday, 12-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEFAN GADOMSKI
Primary Examiner
Art Unit 2485



/STEFAN GADOMSKI/Primary Examiner, Art Unit 2485